SUAREZ, J.
Kenneth J. Niblack appeals a final order denying his exceptions to the general master’s report enforcing a child support order entered in San Diego County, California, in 1986, and domesticated in Miami-Dade County, Florida, in 2003. The trial court affirmed the report of the general master which enforced the arrearage in child support for approximately $46,658.00. We affirm and remand for an evidentiary hearing with directions.
Because unpaid child support payments remain a vested right of the *359child and cannot be canceled or reduced retrospectively absent extraordinary or compelling circumstances, see, e.g., State v. Ductant, 957 So.2d 658 (Fla. 3d DCA 2007), we affirm the trial court’s order enforcing the appellant’s child support ar-rearage; however, we remand with directions for the trial court to hold an evi-dentiary hearing to determine Niblack’s ability to pay, and to credit him with any set-offs for child support which he has already paid.
Affirmed, remanded with directions.